Citation Nr: 1108555	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to service connection for a nasal disorder, also claimed as sinusitis and chronic sinusitis.




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel









INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, reopened and denied service connection for severe competent schizophrenia and hypertension, denied service connection for a nasal condition, also claimed as sinusitis and chronic sinusitis and degenerative joint disease of the upper extremities (also claimed as arthritis and degenerative condition) and denied increased disability ratings for chronic prostatitis and for tonsillitis.

In November 2009, the Board found that new and material evidence had not been presented in order to reopen the Veteran's claims of entitlement to service connection for severe, competent schizophrenia and for hypertension, denied service connection for degenerative joint disease of the upper and lower extremities, and denied increased disability ratings for chronic prostatitis and tonsillitis.  In addition, the Board remanded the issue of entitlement to service connection for a nasal condition, claimed as sinusitis and chronic sinusitis.  As the required development had been completed, this issue is again before the Board for further appellate review.

The Board notes that the Veteran had listed the New Jersey Department of Military and Veteran's Affairs as his representative in October 1993, and it appeared that this organization remained his representative.  The Board sent the Veteran a letter in December 2010, informing him that this organization's jurisdiction to represent Veterans is limited to those who reside in New Jersey.  The Veteran resides in Puerto Rico.  The Board informed the Veteran that he could representative himself, appoint an appropriate Veteran's Service Organization to represent him, or hire a private attorney to representative him.  He was further informed that he had thirty days to respond and that, if he had not responded at the end of 30 days, it would be assumed that he was representing himself.  The Veteran replied later in December 2010 that he would be representing himself.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent and credible evidence of record does not show that the Veteran has a nasal condition, to include sinusitis that began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSION OF LAW

A nasal condition, to include sinusitis was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters sent to the appellant in August and October 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In a December 2010 letter, the Veteran has claimed that he had sinusitis that preexisted service and was aggravated by service.  It does not appear that the Veteran was provided with notice of the evidence and information necessary to substantiate a claim for entitlement to service connection for a preexisting condition, to include on the basis of aggravation.  However, for the following reasons, the Board finds that there is no prejudice in proceeding to decide the claim.

The United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), held, in pertinent part, that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

In this case, the Veteran was not adequately informed of what is needed to warrant entitlement to service connection for a preexisting disorder which was aggravated by service.  However, the Board finds that the Veteran has actual knowledge of what is needed, as shown by his December 2010 letter to the Board.  In this document, the Veteran included the provisions of entitlement to service connection for a disorder which preexisted service and was aggravated by service.  The Board finds that this reveals that the Veteran has actual knowledge of the evidence and information needed to substantiate his claim.  Vazquez-Flores.  As such, the Board finds that there is no prejudice in proceeding with a decision.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Based upon the Veteran's contentions that his nasal condition began in service, the RO was instructed to provide the Veteran with a VA examination to determine whether the Veteran has a chronic nasal condition which manifested in service or was etiologically related to service.  The VA examiner found that he could not resolve this issue without resort to mere speculation.  The Board may rely on a statement that an opinion cannot be provided without resort to mere speculation if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the present case, the examiner provided a rationale for the inability to provide an etiological opinion-that the Veteran's allergic rhinitis is caused by an ambient condition which is not necessarily related to active service, and that anyone could suffer from this condition in any place.  The Board finds that this explanation is adequate, and that additional remand is not necessary because, according to the examiner, determining the cause is speculative.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  As such, the Board finds that the RO has complied with its instructions in the November 2009 remand.

The Board notes that the Veteran has now claimed that his nasal disorder preexisted service.  While the Veteran's pre-induction examination revealed normal sinuses upon examination, the Veteran did report a history of mild sinusitis.  However, as will be described in detail below, lay evidence alone is not sufficient to rebut the presumption of soundness.  Therefore, an examination to determine whether he had a preexisting sinus condition which was aggravated during service is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record reflects that the Veteran was awarded Social Security Administration disability in 1974, based upon his mental illness.  The Veteran has never indicated that he has been receiving Social Security Administration benefits because of the conditions currently on appeal, there is no indication from him that the records from Social Security Administration would provide the evidence needed in these claims, and the Veteran has not suggested that these Social Security Administration records are pertinent to his claim.  In the absence of any indication from the Veteran or from the evidence of record that any records for him in the possession of the Social Security Administration are relevant to the claim at issue, the Board finds that VA is not obligated to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. Jan. 4, 2010). See also Brock v. Brown, 10 Vet. App. 155, 161-2 (1997)(VA is not obligated to obtain records which are not pertinent to the issue on appeal); see also Loving v. Nicholson, 19 Vet. App. 96, 103 (VA has no duty to assist in obtaining records where the claimant failed to allege that the records could be relevant).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In this case, the Veteran has contended that he has a nasal condition as a result of service.  In addition, he has contended that his preexisting sinusitis was aggravated during his combat tour while serving in the Korean War.  As an initial matter, the Board notes that requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 70 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the present case, the Board finds that the Veteran's claim for sinusitis includes similar disorders such as allergic rhinosinusitis and allergic rhinitis.  

With regard to his claim that his sinusitis preexisted service and was aggravated during service, the Board notes that the Veteran's preinduction Report of Medical Examination reflects that the Veteran's sinuses were normal upon examination, but that the Veteran reported a history of mild sinusitis.  Additionally, in his December 2010 letter, the Veteran contended that he had sinusitis that preexisted service and was aggravated by service.  

Entitlement to service connection includes situations where a Veteran has a preexisting condition which is aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. 
§ 1137 (West 2002).

In short, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003). The Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness. See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b). See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

'Clear and unmistakable evidence' is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In this case, the only evidence which suggests that the Veteran had sinusitis which preexisted service is his own reports.  However, as noted above, history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  There are no medical records which support the Veteran's lay evidence that his sinusitis preexisted service.  The only evidence supporting this is the Veteran's own contentions, and these are not enough to meet the clear and unmistakable burden, given the nature of the statements.  In point of fact, his statement at the time of his entrance into service was only that he had a history of mild sinusitis, but not that this disorder was active at the time of his entrance, or that it was chronic in nature.  He was determined to be sound for entrance into active duty and his sinuses were normal at his entrance examination.  The Board notes that, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection. Wagner, 370 F.3d at 1096.  As such, the Board finds that the presumption of soundness has not been rebutted, and the Veteran's claim will be considered as a claim for direct service connection.

Service connection may be granted if it is shown that the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; of incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and of a nexus between the in-service injury or disease and the current disability established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that the Veteran was diagnosed with sinusitis in November 1953.  In February 1954, the Veteran was diagnosed with probable chronic sinusitis.  His separation examination reflected normal sinuses, with no mention of complaints or diagnosis of a chronic sinus condition.

VA medical records showing treatment from 1955 through 1971 do not show any complaints of sinusitis or a nasal condition.  VA medical record showing treatment from 1977 through 1993 reflect only three instances that show that the Veteran has a nasal condition.  He was diagnosed with allergic rhinitis in April 1981.  September 1987 VA medical records show that the Veteran was diagnosed with chronic sinusitis.  A June 1990 VA examination report shows a diagnosis of sinusitis, as well.  There are no other entries in these records showing treatment for or complaints of a nasal condition, to include sinusitis or rhinitis.  

A January 1996 VA examination report reflects a diagnosis of allergic rhinosinusitis.  January 2005 VA examination reports shows a diagnosis of allergic rhinitis and mild allergic rhinitis.  The Veteran reported that he had recurrent nasal stuffiness for years.  September 2006 VA examination report shows a diagnosis of mild allergic rhinitis.  He indicated that he took medication to treat his nasal condition.

A March 2010 VA examination report shows that the examiner reviewed the Veteran's claims file, and noted that there were several visits to the ear, nose and throat clinic (ENT) that show that he was seen for allergic rhinitis.  The Veteran reported that he had recurrent nasal stuffiness for about 15 years, and treated it with medication.  After review of the Veteran's claims file and examination, the examiner diagnosed allergic rhinitis, causes by an ambient condition which is not necessarily related to active service.  The examiner stated that anyone can suffer from this condition in any place, so he could not resolve this issue without resort to mere speculation.  An addendum to the examination reflects that he stated that the Veteran was service-connected at a noncompensable disability rating for allergic rhinitis, when the Veteran was actually service-connected at a noncompensable disability rating for chronic laryngitis.  The examiner noted that this did not change the outcome of his examination.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

Based upon the evidence of record, the Board finds that service connection cannot be granted for a nasal condition, to include sinusitis and allergic rhinitis.  As noted above, the most fundamental element to be met in a claim for service connection is that the Veteran has a currently diagnosed condition.  In this case, the Veteran has been currently diagnosed with a nasal disorder, allergic rhinitis.  Brammer.

Generally, the second element to be met in a service connection claim is evidence that the claimed condition was caused by or otherwise began during active duty service.  In this case, there are only two entries in his service treatment records which reflect a nasal condition, and the February 1954 entry, while noting chronic sinusitis, shows that the examiner found this diagnosis only to be "probable."  His separation examination reflected normal sinuses.  

In terms of medical evidence showing a nexus between his current allergic rhinitis and his in-service sinusitis, the Board finds that no medical evidence providing this link is present in the record.  Even when asked specifically whether, based on the evidence of record, the Veteran had a nasal condition related to service, the March 2010 VA examiner noted that he could not make such a connection without resort to mere speculation.  See Jones, supra.  As such, the medical evidence of record is at best equivocal regarding any connection between the Veteran's service and his current allergic rhinitis.  Medical opinions which are speculative, general, or inconclusive in nature cannot support a claim for service connection.  See Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition 'may have' contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of 'may be related to service' necessarily implies 'may or may not,' and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as 'may or may not be related to service' was too speculative to constitute a definitive opinion on issue of causation).  As such, the medical evidence of record does not show that the Veteran's nasal condition, to include sinusitis and allergic rhinitis, began during his service, or is connected to his service.  Boyer.

As noted above, service connection can also be granted when there is evidence of continuing symptoms since service.  Savage.  However, the Veteran's claim fails on this basis, as well.  There is no medical evidence of a continuity of sinus symptoms since his release from service; in fact, there have been many years between complaints of a sinus condition or any evidence of treatment.  Medical records showing treatment for a variety of medical concerns from 1955 through 1971 do not reflect any complaints of or treatment for a nasal condition.  In fact, between 1977 and 1993, there were only three notations of a nasal condition.  While the September 1987 record reflects a diagnosis of chronic sinusitis, given the paucity of medical evidence to support the chronicity of a nasal condition, the Board finds that this evidence is not probative to the issue of showing continuity of symptomatology.  Savage. While more recent medical records do show diagnoses and treatment for nasal disorders, these records do not show that the Veteran's nasal symptoms were continuous since service. 

The Veteran has contended that his sinus condition was aggravated by service.  In connection with this particular contention, the Board notes that the Veteran maintains that he was combat while stationed in Korea.  This allegation is relevant because 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof with respect to the issue of an in-service injury for any injury alleged to have been incurred in combat.  See Collette v. Brown, 82 F.3d 389 (1996).  The term 'combat' is defined to mean 'a fight, encounter, or contest between individuals or groups' and 'actual fighting engagement of military forces.'  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 'engaged in combat with the enemy' requires that the Veteran 'have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.'  VAOPGCPREC 12-99.

In this case, however, there is no conclusive evidence that the Veteran participated in combat.  His DD Form 214 notes that he was awarded the Korean Service Medal W/ 1 Bronze Service Star.  Although this medal denotes that he participated in a campaign during the Korean conflict, it does not categorically demonstrate his participation in combat.  See Department of Defense (DOD) Instruction 1348.33- M, Manual of Military Decorations and Awards, Appendix 4, AP4.1.2.57 (Sept. 1996) (incorporates Change 1, effective September 18, 2006).  In fact, the Board notes that this is the first time the Veteran has claimed participation in combat, despite having filed several claims with the VA since his discharge from service in 1955.  As such, the Board finds that the evidence does not support participation in combat.  

As noted above, the presumption of soundness has not been rebutted, so it is not appropriate to consider a claim based upon aggravation; however, the Board must consider the Veteran's statements that his nasal condition began during service.     

The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Nasal symptoms fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his nasal symptoms.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board notes that the Veteran has indicated that his nasal condition began during service and has been continuous since that time.  These statements are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  With regard to the continuity of symptoms, the Board notes that the Veteran reported to the March 2010 examiner that he had recurrent nasal stuffiness for only 15 years.  At that point, the Veteran had been out of the service for over 45 years.  While it is clear that the Veteran was treated for sinusitis in service, there is no competent or credible evidence in the record that the Veteran has had any nasal symptoms on a continuous basis since his release from service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.)  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic nasal disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential etiological relationship between his nasal condition and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his nasal symptoms, the Board accords their statements regarding the etiology of the appellant's current allergic rhinitis little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his nasal condition and his military service.  However, even the VA examiner, who has the medical expertise to make such a determination, was unable to make a link between the Veteran's current condition and his active duty.  As such, the Board does not accord any probative value to the Veteran's statements regarding the etiological relationship between his nasal condition and his service. 

As such, the Board finds that service connection for a nasal condition, to include sinusitis and allergic rhinitis, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for nasal condition, to include sinusitis and allergic rhinitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.




ORDER

Service connection for a nasal condition, also claimed as sinusitis and chronic sinusitis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


